t c memo united_states tax_court w morgan parker and linda m parker petitioners v commissioner of internal revenue respondent docket no filed date w morgan parker and linda m parker pro sese john d ellis for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency in petitioners’ federal_income_tax of dollar_figure and an ac- curacy-related penalty of dollar_figure before trial respondent conceded the following adjustments set forth in the notice_of_deficiency a dollar_figure adjustment to income on account of a thrift_savings_plan distribution which was actually a loan additional tax of dollar_figure determined under sec_72 on the foregoing amount and a deduction of dollar_figure for home mortgage interest at trial petitioners conceded that they failed to report a dollar_figure taxable refund of state_income_tax after further concessions at trial and in respondent’s post-trial brief dis- cussed further below the issues for decision are whether petitioners received unreported income from their two sole proprietorships whether petitioners are entitled to deduct certain expenses reported on their respective schedules c profit or loss from business and whether petitioners are liable for an accuracy-rela- ted penalty with certain exceptions we will sustain respondent’s determinations findings_of_fact during petitioner husband mr parker operated as a sole proprietor- ship a collateral repossession business mid-atlantic auto recovery mid-atlan- tic he contracted with banks and other financial institutions that had made loans based on collateral typically cars but occasionally appliances or equipment if the borrower became delinquent on the loan mid-atlantic would repossess the all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar collateral hold it for at least days and follow the bank’s instructions regarding ultimate disposition of the property the banks paid mid-atlantic fees for these services and mr parker deposited these fees into one of his bank accounts from january to date mid-atlantic operated out of a trailer on a leased security lot where the repossessed collateral was kept this trailer had telephone electricity and internet service provided by local utilities mr parker moved mid-atlantic’s operations to another lot in date mid-atlantic had three full-time employees during mr parker his son and his daughter other family members and their friends occasionally served as drivers or part-time office staff during petitioner wife mrs parker briefly operated a mary kay busi- ness selling cosmetic products she purchased dollar_figure of startup inventory before and sold a small portion of this inventory during the first few months of that year after deciding that she did not like the business she discontinued it in mid- she retained all of the unsold inventory mr parker testified that state law required creditors to hold repossessed collateral for at least days before disposing of it petitioners maintained more than a dozen accounts at wachovia bank dur- ing four of these accounts were titled in mid-atlantic’s name mr parker generally deposited fees received from the financial institutions into one of these accounts the other accounts were held in petitioners’ names either individually or jointly and were used for both business and personal purposes for petitioners timely filed form_1040 u s individual_income_tax_return they included in this return a schedule c for the mid-atlantic business that reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses were as follows expense rent utilities insurance_contract labor car and truck other amount dollar_figure big_number big_number big_number big_number big_number petitioners also included in this return a schedule c for the mary kay business that reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and car and truck expenses of dollar_figure for a net_loss of dollar_figure the irs selected petitioners’ return for examination and on date issued them a timely notice_of_deficiency on the basis of a bank de- posits analysis the irs determined that petitioners had omitted dollar_figure of gross_receipts from the mid-atlantic business and dollar_figure of gross_receipts from the mary kay business the irs disallowed for lack of substantiation all of the deductions that petitioners claimed on the schedules c the irs also determined an accuracy-related_penalty with respect to these adjustments while resident in virginia petitioners timely petitioned this court for redetermination of the deficiency and the penalty at the close of trial the court ordered one round of seriatim briefs respon- dent timely filed his brief on date petitioners did not file a post-trial brief when a party fails to file a brief on issues that have been tried we may consider those issues waived or conceded see eg 117_tc_117 n 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we will exercise our discretion not to do so here petitioners submitted to the court by facsimile on date a docu- ment purporting to be a post-trial brief the court informed petitioners that a brief cannot be filed by facsimile but must be filed electronically or in paper form petitioners did not file a brief as instructed by the court opinion i burden_of_proof the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 the u s court_of_appeals for the fourth circuit the appellate venue in this case absent stipulation to the contrary has held that the usual presumption of correctness applies in omitted income cases where the irs employs a reasonable method of determining income such as the bank_deposits method 999_f2d_760 4th cir aff’g tcmemo_1992_153 other courts have required the irs in unre- ported income cases to establish a minimal evidentiary showing connecting the taxpayer with the income-producing activity e g 994_f2d_1542 11th cir aff’g tcmemo_1991_636 if the irs were required to make a minimal evidentiary showing here respondent has met that burden by introducing bank records establishing that peti- tioners received unreported income from their sole proprietorships petitioners thus bear the burden of proving by a preponderance_of_the_evidence that respon- dent’s determination of unreported income is arbitrary or erroneous see wil- liams f 2d pincite citing 293_us_507 87_tc_74 petitioners do not contend and they could not plausibly contend that the burden_of_proof as to any issue of fact should shift to respondent under sec_7491 ii unreported income sec_61 defines gross_income as all income from whatever source de- rived including income derived from business a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 when a taxpayer does not keep accurate books_and_records the irs may deter- mine his or her income under such method as in the opinion of the secretary does clearly reflect income sec_446 see 92_tc_661 and where the taxpayer has unexplained bank_deposits the irs may employ the bank_deposits method to estimate his or her income estate of 132_f2d_775 2d cir aff’g 45_bta_104 64_tc_651 aff’d 566_f2d_2 6th cir the irs has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and circumstances petzoldt t c pincite bank_deposits are prima facie evidence of income the bank_deposits method starts with the presumption that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income 335_f2d_671 5th cir this presumption is rebutted to the extent the deposits are shown to include nontaxable amounts and the government must take into account any non-taxable source of which it has knowledge ibid 96_tc_858 aff’d 959_f2d_16 2d cir after the irs reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the irs’ implementation of the bank_deposits analysis was unfair or inaccurate see 102_tc_632 dileo t c pincite the taxpayer may do so by showing among other things that certain deposits came from nontaxable sources see clayton t c pincite nontaxable sources include funds attributable to interaccount bank transfers and returned checks as well as loans gifts inheri- tances or assets on hand at the beginning of the taxable_period 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo the revenue_agent ra employed the bank_deposits method to reconstruct petitioners’ income after obtaining copies of petitioners’ bank statements by issuing summonses to their banks the ra used the statements which are part of the record to prepare schedules listing all deposits after eliminating nontaxable receipts of which he was aware the ra prepared and provided to petitioners a schedule that determined unreported income of dollar_figure of this sum the ra allocated dollar_figure to the mid-atlantic business and dollar_figure to the mary kay business petitioners did not respond to the ra’s analysis nor did they pro- vide him with any documents establishing that certain deposits represented non- taxable receipts with respect to the mary kay business the evidence at trial established and respondent now concedes that dollar_figure of the deposits represented nontaxable re- imbursement to mrs parker from family and friends for a vacation trip this leaves in question the remaining dollar_figure of deposits petitioners offered no evidence that these deposits reflected nontaxable items we accordingly find that petitioners received during unreported income of dollar_figure from the mary kay business with respect to the mid-atlantic business respondent concedes that peti- tioners received dollar_figure of the deposited funds in and that this income was not taxable for this leaves in question the remaining dollar_figure of deposits petitioners’ primary argument is that some of these deposits were nontaxable advances of bailout money from mid-atlantic’s financial_institution clients mr parker testified that a third party might have a prior claim on collateral that the client wished him to repossess for example a car might have been towed to a city lot because of unpaid parking tickets or a piece of machinery might be subject_to a mechanics lien he testified that the financial institutions would advance him funds to cover such contingencies enabling him to bail out the collateral and then repossess it because mid-atlantic allegedly held these funds in a fiduciary capacity petitioners urge that the funds represented nontaxable receipts in an effort to quantify these alleged advances of bailout money mr parker provided a substitute form 1099-misc miscellaneous income issued to mid-atlantic by ford motor credit for he also provided a summary which he prepared listing bank_deposits allegedly corresponding to payments from ford motor credit in the form 1099-misc reports dollar_figure of income whereas mr parker’s summary shows dollar_figure of deposits petitioners contend that the dif- ference between these numbers or dollar_figure corresponds to nontaxable advances of bailout money for at least three reasons we are unpersuaded by petitioners’ argument first they failed to establish that all of the deposits on mr parker’s summary actu- ally corresponded to payments from ford motor credit second petitioners claimed on their schedule c for the mid-atlantic business under the category of other expenses a deduction of dollar_figure for bailouts paid if it was mr parker’s practice to claim a deduction for bailouts paid he would first have to include in gross_income any advances of funds used for bailouts third mid- atlantic had at least bank clients during but petitioners produced no documentary_evidence regarding supposed bailout advances from any client other than ford motor credit in sum petitioners have failed to prove that they received advances of bailout money from mid-atlantic’s clients during or that if they received such advances the advances constituted nontaxable receipts and they offered no evidence suggesting that the bank_deposits in question constituted nontaxable receipts for any other reason we accordingly find that petitioners received during unreported income of dollar_figure from the mid-atlantic business iii schedule c expenses deductions are a matter of legislative grace the taxpayer bears the burden of proving that reported business_expenses were actually incurred and were ordi- mr parker testified that he had forms 1099-misc from other clients but he failed to produce them to respondent before date the date by which we ordered petitioners to produce to respondent any documents they wished to use at trial in any event mr parker contradicted himself by first stating that he had but did not produce these additional forms 1099-misc and then stating that these documents had been either lost or destroyed in a storm nary and necessary sec_162 rule a the taxpayer also bears the burden of substantiating expenses underlying his claimed deductions by keeping and producing records sufficient to enable the irs to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at in the event a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the precise amount the court may approximate the amount of the deduction bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court must however have evidence sufficient to provide a basis upon which an estimate can be made 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 85_tc_731 sec_274 imposes stricter substantiation requirements for deductions claimed for expenses of travel meals and entertainment no such deduction is allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statements the amount time and place and business_purpose for each expenditure sec_274 sec_1_274-5t b and c temporary income_tax regs fed reg date a court may not apply the cohan_rule to approximate expenses covered by sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir a mid-atlantic busine sec_1 rent expense petitioners reported on their schedule c for the mid-atlantic business a rent expense of dollar_figure for the lease of mid-atlantic’s security lot respondent in his post-trial brief conceded the rent expense deduction in full we accordingly conclude that petitioners are entitled to deduct a rent expense of dollar_figure for insurance expense petitioners reported on their schedule c for the mid-atlantic business an insurance expense of dollar_figure respondent in his post-trial brief conceded the insurance expense deduction in full we accordingly conclude that petitioners are entitled to deduct an insurance expense of dollar_figure for utilities expense petitioners reported on their schedule c for the mid-atlantic business a utilities expense of dollar_figure respondent in his post-trial brief conceded a deduction for dollar_figure of these expenses attributable to payments to american disposal and don’s johns mr parker testified that mid-atlantic during paid for electricity service from northern virginia electric cooperative novec and for landline and internet service from verizon all of which was supplied to the trailer on mid-atlantic’s security lot he testified that he also paid for cell phone service from sprint for himself and his employees with regard to electricity service mr parker provided a canceled check for dollar_figure made out to novec in date he testified that this check was repre- sentative of his usual monthly bill he testified that for the other months in he paid the electric bill using a debit card he produced no business records in- voices or bank statements showing other_payments to novec with regard to landline and internet service mr parker provided a canceled check for dollar_figure made out to verizon in date he provided no other documentary_evidence of payments to verizon with regard to cell phone service he provided a canceled check for dollar_figure made out to sprint in date he provided no other documen- tary evidence of payments to sprint we find that mid-atlantic maintained electricity landline and internet service in the trailer on its security lot and we will estimate its utilities expense using the cohan_rule because mr parker stated that the lease on the security lot was in place from january to september we will allow him a deduction for nine months of expenses for these utilities since he substantiated expenses of dollar_figure dollar_figure dollar_figure for date and established that these charges were typical we will allow petitioners to deduct dollar_figure dollar_figure months on this account we will not allow a deduction for any cell phone expenses because petitioners provided no evidence that the cell phones in question--held by mr parker and his children--were used for business purposes taking into account the dollar_figure conceded by respondent we will allow a deduction for utilities expense of dollar_figure for contract labor expenses petitioners reported on their schedule c for the mid-atlantic business contract labor expenses of dollar_figure mr parker testified that mid-atlantic employed his son and daughter full time and that he occasionally hired other family members and their friends as part-time workers to staff the trailer and drive vehicles at trial he produced canceled checks totaling dollar_figure in an effort to cell phones were not listed_property under sec_280f for and petitioners thus were not required to meet the strict substantiation requirements of sec_274 however they must still show that the cell phones were used for business rather than personal purposes and provide some credible_evidence as to the extent of business use because they did not satisfy these requirements we will disallow a deduction for all of the cell phone expenses substantiate the latter expenses checks totaling dollar_figure were made out to five named payees respondent has conceded dollar_figure of this sum corresponding to checks written during the rest of the canceled checks were made out to cash typically in round- dollar amounts such as dollar_figure mr parker testified that his usual practice was to make out checks to cash and personally deposit them into his workers’ bank ac- counts but the evidence showed that the opposite often occurred on occa- sions mr parker wrote checks typically in exact dollar amounts such as dollar_figure directly to the five named workers he did not explain this inconsistency petitioners offered no evidence such as a form 1099-misc a check stub or another document to show that the amounts of checks made out to cash were paid to workers as compensation_for services rendered many of these checks were apparently given to family members or their acquaintances the memo lines on many of these checks have obscure notations such as jessie m a and blam mr parker did not explain these references or link them in any way to contract labor and the round-dollar amounts of these checks are at odds with the notion that they represented payment of hourly wages we will accordingly disallow a deduction for the dollar_figure of contract labor expenses not conceded by respondent car and truck expenses petitioners reported on their schedule c for the mid-atlantic business car and truck expenses of dollar_figure this deduction was based not on actual expenses but on a mileage_allowance of cents a mile for big_number alleged business miles driven using two tow trucks petitioners did not maintain or produce at trial a mileage log odometer readings a trip sheet an account book or any form of documentation to substantiate the big_number miles claimed they thus failed to satis- fy the substantiation requirements for deducting the mileage_allowance see revproc_2010_51 2010_51_irb_883 at trial petitioners abandoned any claim to a mileage_allowance and claimed a deduction for actual car and truck expenses such as the cost of new tires oil changes and general maintenance but they produced no documents to substan- tiate these expenses apart from a dollar_figure check payable to virginia dmv which they did not establish was business related the only other canceled checks were dollar_figure checks made out to cash that were drawn on a mid-atlantic account and apparently deposited into mrs parker’s account these checks do not evidence the payment of car and truck expenses petitioners clearly incurred some car and truck expenses during be- cause mid-atlantic was in the towing business but they produced no substantia- tion for the mileage_allowance reported on their return or for the actual car and truck expenses for which they claimed a deduction at trial even if tow-truck expenses were regarded as exempt from the strict substantiation requirements of sec_274 petitioners’ failure to supply any substantiation whatsoever means that we are not at liberty to estimate these expenses in order to estimate expenses under the cohan_rule we must have some evidence on the basis of which an estimate can be made vanicek t c pincite as it is we have no alternative but to deny for lack of substantiation a deduction for the dollar_figure of car and truck expenses other expenses petitioners reported on their schedule c for the mid-atlantic business other expenses of dollar_figure these expenses were allegedly incurred for quickbooks software bank service charges computer and internet expenses continuing education classes dues and subscription fees postage and delivery expenses taxes on tarring property and bailouts in an effort to substantiate these expenses petitioners produced at trial a few canceled checks but none of these checks had any logical relationship to the categories of expenses reported several of the checks were made out to cash one was made out to american disposal and respondent conceded the amount deductible as a utilities expense another was made out to a contract worker we conclude that petitioners have not carried their burden of substantiating any of the reported other expenses b mary kay busine sec_1 car and truck expenses petitioners reported on their schedule c for the mary kay business car and truck expenses of dollar_figure at trial they conceded the deduction for these expenses in full we accordingly conclude that petitioners are not entitled to deduct any car and truck expenses for the mary kay business cost_of_goods_sold petitioners reported on their schedule c for the mary kay business gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure we have determined that the actual gross_receipts of the mary kay business were dollar_figure dollar_figure dollar_figure of unreported income respondent concedes that petitioners are entitled to a corresponding cost_of_goods_sold of dollar_figure cost_of_goods_sold is the amount that the taxpayer expended to purchase or construct inventory sold during the year gaitan v commissioner tcmemo_2012_3 103_tcm_1010 mrs parker testified that she purchased dollar_figure of inventory before and that most of this inventory remained unsold when she quit the mary kay business in mid-2010 petitioners testified that they had boxes and boxes of that stuff still at the house the inventory that remained on hand after was obviously not sold during that year we conclude that petitioners have not borne their burden of proving entitlement to an adjustment for cost_of_goods_sold in excess of the amount that respondent conceded iv penalties the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny sub- stantial understatement of income_tax sec_6662 and b and negli- gence includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 an understatement of income_tax is sub- stantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with respect thereto the taxpayer bears the burden of proving reasonable_cause and good_faith id at reasonable_cause can be shown by good-faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs respondent has met his burden of production with respect to petitioners’ negligence and disregard of rules and regulations petitioners failed to report dollar_figure of income attributable to their mid-atlantic and mary kay businesses and claimed more than dollar_figure of deductions for which they had no substantiation whatsoever petitioners have not demonstrated that these failures were due to reasonable_cause for both businesses petitioners maintained virtually no books_and_records to track their income and expenses the evidence they produced at trial consisting mostly of canceled checks often bore little relationship to the income and expenses reported on their return they did not rely on any profes- sional advice in taking these positions we find that the entirety of petitioners’ underpayment for was attribu- table to negligence in the event the rule computation indicates that petition- ers’ understatement of income_tax for exceeds the greater of dollar_figure or of the amount required to be shown on their return we conclude that the underpayment is alternatively attributable to a substantial_understatement_of_income_tax for which they have not shown reasonable_cause to reflect the foregoing decision will be entered under rule
